

113 S1506 IS: Gulf Coast Oil Recovery Zone Tax Relief and Economic Recovery Act
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1506IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Wicker (for himself and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide tax relief for persons affected by the
		  discharge of oil in connection with the explosion on, and sinking of, the
		  mobile offshore drilling unit Deepwater Horizon.1.Short
			 titleThis Act may be cited as
			 the Gulf Coast Oil Recovery Zone Tax
			 Relief and Economic Recovery Act.2.Recovery zone;
			 Gulf oil spillFor purposes of
			 this Act—(1)Recovery
			 zoneThe term Recovery
			 Zone means the following counties and parishes affected by the Gulf oil
			 spill:(A)The counties of
			 Escambia, Santa Rosa, Okaloosa, Walton, Bay, Gulf, Franklin, and Wakulla in the
			 State of Florida.(B)The counties of
			 Hancock, Harrison, and Jackson in the State of Mississippi.(C)The counties of
			 Mobile and Baldwin in the State of Alabama.(D)The parishes of
			 Orleans, St. Tammany, St. Bernard, Plaquemines, Jefferson, Lafourche,
			 Terrebonne, St. Mary, Iberia, Vermilion, and Cameron in the State of
			 Louisiana.(2)Gulf Oil
			 SpillThe term Gulf oil
			 spill means the discharge of oil by reason of the explosion on, and
			 sinking of, the mobile offshore drilling unit Deepwater Horizon.3.Non-recognition
			 of income from insurance proceeds which are reinvested in the recovery
			 zone(a)In
			 generalFor purposes of the Internal Revenue Code of 1986,
			 amounts received from any qualified Gulf oil spill payment shall be recognized
			 only to the extent that the amount realized exceeds the qualified investments
			 made by the taxpayer with respect to such qualified Gulf oil spill
			 payment.(b)Qualified Gulf
			 oil spill paymentFor purposes of this section, the term
			 qualified Gulf oil spill payment means—(1)any proceeds or
			 payments from insurance received in connection with the Gulf oil spill,
			 or(2)any payment for
			 damages attributable to the Gulf oil spill under section 1002 of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2702).(c)Qualified
			 investmentFor purposes of this section—(1)In
			 generalThe term qualified investment means, with
			 respect to any qualified Gulf oil spill payment, the sum of the qualified
			 recovery zone investments which are made by the taxpayer before the date which
			 is 5 years after the later of—(A)the date of the
			 qualified Gulf oil spill payment, or(B)the date of the
			 enactment of this Act.(2)Qualified
			 recovery zone investmentThe term qualified recovery zone
			 investment means the sum of—(A)amounts paid or
			 incurred for tangible property (to which section 168 of the Internal Revenue
			 Code of 1986 applies) acquired by purchase (within the meaning of section
			 179(d)(2) of such Code) for use in the active conduct of a recovery zone trade
			 or business property, plus(B)amounts paid or
			 incurred for start-up expenditures (as defined in section 195(c)) in connection
			 with a qualified recovery zone trade or business.(3)Qualified
			 recovery zone trade or businessThe term qualified recovery
			 zone trade or business means—(A)any commercial or
			 charter fishing business operating in the recovery zone, or(B)any hotel,
			 lodging, recreation, entertainment, or restaurant business located in the
			 recovery zone.(d)Reduction in
			 basisFor purposes of section 1016 of the Internal Revenue Code
			 of 1986, the basis in any qualified investment shall be reduced (but not below
			 zero) by an amount equal to the amount that bears the same ratio to such basis
			 (determined without regard to this subsection) as the amount of qualified Gulf
			 oil spill payments received by the taxpayer bears to the amount of qualified
			 investments made by the taxpayer with respect to such qualified Gulf oil spill
			 payments.(e)Effective
			 dateThis Act shall apply with respect to amounts received from
			 any qualified Gulf oil spill payment and qualified investments made in taxable
			 years ending after April 20, 2010.